 1   PETER L. ISOLA (SBN 144146)
     pisola@hinshawlaw.com
 2   LEILA MORSHED MOHSENI (SBN 315591)
     lmohseni@hinshawlaw.com
 3   HINSHAW & CULBERTSON LLP
     One California Street, 18th Floor
 4   San Francisco, CA 94111
     Telephone:     415-362-6000
 5   Facsimile:     415-834-9070
     Attorneys for Defendant and Third-Party Plaintiff TELESPACE, LLC
 6
     PAMELA M. EGAN (SBN 224758)
 7   Pegan@potomaclaw.com
     STEPHANIE A. JOYCE (SBN 198978)
 8   Stephanie.Joyce@potomaclaw.com
     POTOMAC LAW GROUP, PLLC
 9   1300 Pennsylvania Avenue, Suite 700
     Washington, DC 20004
10   Telephone: 202.838.3173; Facsimile: 202.318.7707
     Attorneys for Third-Party Defendant
11   INTELEPEER CLOUD COMMUNICATIONS, LLC
12                                 UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                      SAN FRANCISCO DIVISION
15   CREDITORS ADJUSTMENT BUREAU, INC.,                       )   Case No. 3:19-cv-04294-WHO
                                                              )
16                Plaintiff,                                  )   STIPULATION BY TELESPACE, LLC
                                                              )   AND INTELEPEER CLOUD
17         vs.                                                )   COMMUNICATIONS, LLC FOR
                                                              )   EXTENSION OF BRIEFING DATES AND
18   TELESPACE, LLC AKA TELESPACE LLC;                        )   CONTINUANCE OF HEARING ON
     and DOES 1 through 10, Inclusive,                        )   MOTION TO DISMISS FIRST AMENDED
19                                                            )   THIRD-PARTY COMPLAINT AND
                  Defendants.                                 )   ORDER THEREON
20                                                            )
                                                              )
21                                                            /                  [Civil L.R. 6-2]
     TELESPACE, LLC,                                          )
22                                                            )
                  Third-Party Plaintiff,                      )
23                                                            )
           vs.                                                )
24                                                            )
     INTELEPEER CLOUD COMMUNICATIONS,                         )
25   LLC,                                                     )
                                                              )   Complaint Filed:       June 10, 2019
26                Third-Party Defendant.                      )   Trial Date:            Not Set
                                                              /
27

28         Defendant and Third-Party Plaintiff TELESPACE, LLC (“TeleSpace”) and Third-Party

                                                          1
                     STIPULATION: TELESPACE LLC AND INTELEPEER RE BRIEFING & HEARING DATES & [PROPOSED] ORDER
                                                             USDC ND/CA, San Francisco Div., Case No. 3:19-cv-04294-WHO
                                                                                                   1022316\304783055.v1
 1   Defendant INTELEPEER CLOUD COMMUNICATIONS, LLC (“IntelePeer Cloud”), (collectively
 2   the “Parties”), through their counsel of record, stipulate as follows
 3                                                    RECITALS
 4          1.      TeleSpace filed its First Amended Third-Party Complaint on November 8, 2019,
 5   naming IntelePeer Cloud as Third-Party Defendant. Dkt. 33.
 6          2.      On November 22, 2019, IntelePeer Cloud filed a Motion to Dismiss (“Motion”)
 7   pursuant to Federal Rule of Civil Procedure 12(b)(6). The Motion was noticed for and set to be heard
 8   on January 8, 2020. Dkt. 41.
 9          3.      Based on the Motion having been filed on November 22, 2019, the response papers
10   are presently due by Friday December 6, 2019; and any replies would be due by Friday, December
11   13, 2019.
12          4.      Previously, TeleSpace obtained: following removal of this action from state court, a
13   two-week extension of time to file its Answer to Plaintiff’s Complaint (by stipulation; Dkt. 7); and a
14   two-week extension of time to file the original third-party complaint (by stipulation and Court
15   approval; Dkt. 17-18). In October 2019, all parties to this action obtained by stipulation an order
16   continuing the first Case Management Conference from November 5, 2019 to December 4, 2019,
17   which date was then re-set by the Court to a day earlier (December 3, 2019). Dkt. 29, 40.
18          5.      On November 26, 2019, just before commencement of the Thanksgiving holiday, all
19   parties joined in: the Stipulation and Proposed Order Selecting Early Settlement Conference with a
20   Magistrate Judge (filed by Telespace; Dkt. 43); and the Joint Case Management Statement (also filed
21   by TeleSpace; Dkt. 45). Pursuant to the Stipulation for Early Settlement Conference with a
22   Magistrate Judge (“ESC”), the Parties will seek to complete the ESC by February 14, 2020.
23   Accordingly, the Parties are attempting to have the ESC scheduled for the earliest date possible that
24   is convenient to all parties, their counsel, and the Magistrate Judge (not yet assigned).
25          6.      With the goal of having the ESC scheduled for a convenient date in December 2019,
26   January 2020, or, if necessary, February 2020, the parties and their counsel are seeking to minimize
27   the expense of this action and focus their efforts on scheduling, preparing for, and participating in
28   the ESC with a Magistrate Judge. In connection with that goal, the attorneys are coordinating the

                                                             2
                        STIPULATION: TELESPACE LLC AND INTELEPEER RE BRIEFING & HEARING DATES & [PROPOSED] ORDER
                                                                USDC ND/CA, San Francisco Div., Case No. 3:19-cv-04294-WHO
                                                                                                      1022316\304783055.v1
 1   schedules of three separate law firms (i.e., counsel for Plaintiff, Defendant / Third-Party Plaintiff,
 2   and Third-Party Defendant) and their clients. Of these six (6) participants (i.e., three parties; and
 3   counsel for each party), only one resides in the San Francisco Bay Area; the other five participants
 4   will be travelling from either another state or another region of California.
 5          7.      Moreover, the ability of the parties and their counsel to confirm a suitable date and
 6   time for the ESC will be affected by the Holiday schedule in December 2019 and January 2020; and
 7   this schedule is likewise expected to affect the availability of the pool of Magistrate Judges and, in
 8   turn, the availability of the particular Magistrate Judge assigned to conduct the ESC. For example,
 9   as stated in the Joint Case Management Statement (Dkt., pages 8 and 11): Plaintiff’s counsel will
10   not be available during the period December 18, 2019 to and including January 10, 2020; and
11   TeleSpace’s counsel will not be available during the periods December 23, 2019 through January 3,
12   2020 and January 15-23, 2020. All parties are available the week of January 27-31, 2020.
13          8.      Given the focus of all parties on scheduling, preparing for and participating in the
14   ESC and the parties’ shared interest in minimizing the expense of the action, TeleSpace and
15   IntelePeer Cloud agree, as provided in this Stipulation, to extend the due dates for the briefing
16   schedule and to continue the hearing date on the Motion. These parties jointly request: that the dates
17   for the Response to and Reply on the Motion be extended, such that the Responses will be due by
18   January 7, 2020, and the Replies will be due by January 20, 2020; and that the hearing be continued
19   to February 12, 2020 or such later date that is convenient for the Court.
20          9.      The requested extension of the Motion’s briefing schedule and hearing date is
21   intended to: facilitate efficient scheduling of the ESC; allow the Parties the opportunity to resolve
22   the matter in the ESC before completion of further briefing and/or the hearing on the Motion; and
23   serve the interest of all parties in minimizing the expense of this litigation.
24                                                 STIPULATION
25          For the reasons stated above, the Parties hereto stipulate that the dates for Responses and
26   Replies on the Motion be extended, such that the Responses will be due by January 7, 2020, and
27   Replies will be due by January 20, 2020. The Parties hereto further stipulate that the hearing on the
28   Motion shall be continued to February 12, 2020, or such later date that is convenient for the Court.

                                                             3
                        STIPULATION: TELESPACE LLC AND INTELEPEER RE BRIEFING & HEARING DATES & [PROPOSED] ORDER
                                                                USDC ND/CA, San Francisco Div., Case No. 3:19-cv-04294-WHO
                                                                                                      1022316\304783055.v1
 1
     Dated: December 2, 2019                                 HINSHAW & CULBERTSON LLP
 2

 3                                                     By: /s/ Peter L. Isola
                                                           PETER L. ISOLA
 4                                                         LEILA M. MOHSENI
                                                           Attorneys for Defendant and Third-Party
 5                                                         Plaintiff TELESPACE, LLC
 6   Dated: December 2, 2019                                 POTOMAC LAW GROUP, PLLC
 7
                                                       By: /s/ Stephanie A. Joyce
 8                                                         PAMELA M. EGAN
                                                           STEPHANIE A. JOYCE
 9                                                         Attorneys for Third-Party Defendant
                                                           INTELEPEER CLOUD COMMUNICATIONS,
10                                                         LLC
11
                                           ATTESTATION OF FILER
12
            I hereby attest that I have obtained the concurrence of Stephanie A Joyce, counsel for Third-
13
     Party Defendant IntelePeer Cloud Communications, LLC, for the filing of this Stipulation Between
14
     Defendant/Third-Party Plaintiff TeleSpace, LLC And Third-Party Defendant IntelePeer Cloud
15
     Communications, LLC re Extension of Dates on Motion to Dismiss.
16
                                                                           /s/ Peter L. Isola
17                                                                           Peter L. Isola
18
                                                       ORDER
19
            IT IS HEREBY ORDERED that Third-Party Defendant IntelePeer Cloud Communications,
20
     LLC’s Motion to Dismiss the TeleSpace First Amended Third-Party Complaint will be heard at 2:00
21
     PM on February 12, 2020. Responses to the motion are due by January 7, 2020; and any
22
     Replies are due by January 20, 2020.
23
     DATED: December 11, 2019                         ______________________________________
24                                                          WILLIAM H. ORRICK
                                                      UNITED STATES DISTRICT JUDGE
25

26
27

28

                                                            4
                       STIPULATION: TELESPACE LLC AND INTELEPEER RE BRIEFING & HEARING DATES & [PROPOSED] ORDER
                                                               USDC ND/CA, San Francisco Div., Case No. 3:19-cv-04294-WHO
                                                                                                     1022316\304783055.v1
